Citation Nr: 1748549	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for residuals, fracture, left fibula and left medial malleolus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the claim on appeal for evidentiary development in August 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board finds that there are outstanding VA medical records which must be obtained and associated with the record.  Notably, the Veteran has received treatment at VA facilities, including during multiple hospitalizations in 2015 and 2016.  However, the most recent VA records date from February 2009.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  Here, as these missing records may be helpful in determining the current severity of the claimed disability on appeal, a remand is required in order to obtain them.

Furthermore, in its August 2016 remand, the Board instructed the AOJ to provide the Veteran with a new VA examination to ensure compliance with 38 C.F.R. § 4.59, pursuant to Correia v. McDonald, 38 Vet. App. 158 (2016).  Such an examination was scheduled in September 2016.  However, it was subsequently discovered that the Veteran had become homeless.  See Report of General Information (September 2016).  Attempts to notify him of the scheduled examination were unsuccessful, and the examination order was cancelled.

It is well established that VA's duty to assist includes the provision of an adequate examination when additional medical evidence is needed to substantiate a claim on appeal.  See 38 U.S.C.A. § 5103A (d); McClendon, 20 Vet. App. at 81.  Here, given the recent reports of the Veteran's homelessness, the Board finds that VA is obligated to attempt once again to schedule an examination in compliance with its prior remand directives.  As such, a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notably, the Disabled American Veterans (DAV) represents the Veteran.  If the Veteran cannot be reached, the DAV should be contacted to assist with contacting the Veteran.

Additionally, in Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Sept. 2017), the United States Court of Appeals for Veterans Claims held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 10-11.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  On remand, if the Veteran is able to be scheduled for a VA examination, such should take into account the functional impact of any flare-ups in light of Sharp.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records pertaining to the Veteran for the period from February 2009 to the present.

2.  Contact the Veteran to schedule an examination, by all available avenues, telephone and/or letter.  If unable to contact the Veteran (who is homeless), please contact the Veteran's representative, DAV, to see if they can assist with location of the Veteran's updated information.  Please document the record with ALL efforts taken to accomplish the scheduling. 

3.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected residuals, fracture, left fibula and left medial malleolus.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

